Exhibit 10.40

LICENSE AGREEMENT

This License Agreement (“Agreement”) is entered into as of the 7th day of
November, 2003 (the “Effective Date”), by and between SearchFeed.com, a New
Jersey corporation (“Partner”) and LookSmart, Ltd., a Delaware corporation
(“LookSmart”).

RECITALS

The parties wish to provide for a license to Partner to distribute LookSmart’s
Search Results on the Partner Network.

NOW, therefore, for good and adequate consideration, the receipt of which is
acknowledged, the parties agree as follows:

1. DEFINITIONS

1.1 “Click” occurs when a bona fide Internet user (which excludes a robot,
spider, software, scraper or other mechanical, artificial or fraudulent means,
or a person who is not seeking to use the Partner Network for a legitimate web
search, e.g., has been paid or otherwise motivated to click) clicks on a Listing
and accesses the destination site.

1.2 “Listing” means a profile of a website that includes the display URL, a
title, text that describes the site to which the listing links, and a tracking
URL (if applicable). Listings are displayed in Search Results.

(a) “Paid Listing” means a listing for which a third party has paid to include
in Search Results.

(b) “Unpaid Listing” means a listing that is included in Search Results at no
direct cost to any third-party.

1.3 “LookSmart Directory” means a collection of Listings that are stored in a
LookSmart proprietary database after human identification and input.

1.4 “LookSmart Web Index” means a collection of Listings that are stored in a
LookSmart proprietary database after machine based identification and input.

1.5 “Partner Network” means Searchfeed.com and all web properties that are
owned, operated by, or affiliated with Partner.

1.6 “Reviewed Web Sites” means a LookSmart product that contains both Paid and
Unpaid Listings retrieved from the LookSmart Directory. The amount that an
advertiser pays to LookSmart has no influence on the ordering of results of
Reviewed Web Sites.

1.7 “Search Results” means Listings provided by LookSmart to Partner hereunder
during the Term hereof. The Search Results will include Sponsored Search,
Reviewed Web Sites, and/or WebSearch as indicated in Section 5.

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Page 1



--------------------------------------------------------------------------------

1.8 “Sponsored Search” means a LookSmart product that returns results containing
only Paid Listings. The amount that an advertiser pays to LookSmart influences
(among other factors) the position in which the advertiser’s listing appears in
Sponsored Search.

1.9 “WebSearch” means that LookSmart returns results that may contain both Paid
and Unpaid listings retrieved from the LookSmart Web Index and the amount that
an advertiser pays to LookSmart has no influence on the ordering of results.

2. LICENSE

2.1 License. Subject to the terms, limitations and conditions herein, LookSmart
hereby grants to Partner a non-exclusive license during the Term hereof to
publicly display the Search Results in electronic form on search results pages
on the Partner Network.

2.2 Limitations on License. The license granted above is limited by the
following restrictions: (i) except as expressly permitted herein, Partner will
not display, use, reproduce, modify, sell, resell, rent, license, sublicense,
transfer, assign or redistribute in any way the Search Results, except as
expressly permitted herein; (ii) Partner will not modify, add to, edit or delete
the URLs, titles or reviews contained within any Search Results without
LookSmart’s prior written approval; (iii) Partner will not attempt to alter,
reverse engineer, decompile, disassemble or otherwise attempt to derive the
Search Results or any of LookSmart’s customer lists, databases, computer
programs, patents, copyrights, other proprietary rights (including the
methodology related to the creation and compilation of the Search Results) or
any other information furnished to Partner by LookSmart; (iv) except as
expressly permitted herein, Partner will not display, sublicense or syndicate
the Search Results on or to any third party or web site outside of the Partner
Network unless it first obtains LookSmart’s written consent; (v) Partner will
use the tracking URLs associated with each individual Paid Listing provided by
LookSmart, if any, for all Search Results included on its search results pages
(though Partner may use the display URLs for purposes of displaying the
listing); (vi) Partner will not syndicate or display any Search Results on any
adult-oriented, obscene or illegal web sites; and (vii) Partner will not
encourage, aid, abet, authorize or permit any employee, affiliate, contractor,
agent, representative or third party to do or attempt to do any of the
foregoing.

3. PAYMENT TERMS.

3.1 Cost Per Click (CPC). Subject to the terms and conditions hereof, for any
given calendar month, LookSmart will pay Partner a Cost Per Click for all valid
Clicks generated by Partner based on LookSmart’s proprietary click tracking
system. LookSmart agrees to pay Partner *** per valid Click for the term of this
Agreement.

3.2 Payment and Reporting. Within 30 days after the end of each calendar month
during the Term, LookSmart will deliver (a) payment pursuant to Section 3.1,
(b) a report describing Clicks generated and amounts payable to Partner for such
calendar month and (c) LookSmart agrees to provide a designated account manager
to Partner and to use commercially reasonable efforts to provide additional
reporting as requested by Partner on no less than a weekly basis. Such reporting
will be provided to Partner in a timely fashion, subject to LookSmart’s
technical and business limitations.

3.3 Audit. Each party will maintain accurate records with respect to the
calculation of all payments due under this Agreement. The other party (the
“Examining Party”) may, upon no less than 15 days prior written notice to the
first party (the “Audited Party”) and no more than once in any twelve month
period, cause an independent auditor of nationally recognized standing to
inspect the appropriate

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Page 2



--------------------------------------------------------------------------------

records of the audited party reasonably related to the calculation of such
payments during the Audited Party’s normal business hours. Such examination will
be undertaken in a manner reasonably calculated not to interfere with the
Audited Party’s normal business operations. The fees charged by such auditor in
connection with the inspection will be paid by the Examining Party, unless the
auditor discovers an underpayment of greater than 10%, in which case the Audited
Party will pay the reasonable fees of the auditor.

3.4 Invalid Clicks. LookSmart shall have no obligation to pay for clicks which
are invalid as determined by its proprietary click tracking system. Invalid
clicks may come as a result of but are not limited to clicks (i) generated via
automated crawlers, robots or click generating scripts, (ii) that an advertiser
receives and rejects, (iii) that come as a result of auto-spawning of browsers,
automated re-redirects, and clicks that are required for Users to navigate on
the Partner Network, or (iv) that come as a result of any incentive such as
cash, credits or loyalty points. LookSmart reserves the right to require Partner
to provide data files for daily Clicks that include, but are not limited to,
date, time, keyword, IP address and referring URL stored within Partner’s
database. In the event that LookSmart determines that Partner has delivered an
unacceptable level of invalid clicks during the term of this Agreement,
LookSmart may terminate this Agreement upon five business days prior written
notice to Partner.

4. PARTNER OBLIGATIONS.

4.1 Implementation of Search Results. Partner will query LookSmart’s servers for
search queries on the Partner Network and will implement and display Search
Results provided by LookSmart as set forth on Exhibit A.

4.2 Attribution; Look and Feel. Partner may provide attribution on pages
displaying Search Results. The size and location of such attribution shall be at
the parties’ mutual agreement. Other than as set forth herein, Partner shall
control the look and feel of its search service.

5. LOOKSMART OBLIGATIONS.

5.1 Tracking and Serving. LookSmart will provide Sponsored Search results to
Partner.

5.2 Service Levels/Technical Support. LookSmart will use commercially reasonable
efforts to provide the Service Levels and Technical Support in Exhibit B.

6. PUBLICITY.

Neither party will make any public statement, press release or other
announcement relating to the terms or existence of this Agreement without the
prior written approval of the other, such approval not to be unreasonably
withheld, conditioned or delayed, provided that either party may make such
disclosures as may be, in its reasonable opinion of counsel, advisable in order
to comply with a subpoena or other legal process or with applicable laws,
regulations or securities exchange rules.

7. INTELLECTUAL PROPERTY OWNERSHIP.

7.1 Proprietary Rights of LookSmart. LookSmart will retain all right, title and
interest in and to the Search Results, the related databases and all associated
intellectual property and proprietary rights worldwide (including, but not
limited to, ownership of all copyrights, trademarks, patents, derivative works,
modifications, customer lists and information, algorithms, taxonomies, trade
secrets and other intellectual property rights therein).

Confidential

 

Page 3



--------------------------------------------------------------------------------

7.2 Proprietary Rights of Partner. Other than the Search Results, Partner will
retain all right, title, and interest in and to the Partner Network (including,
but not limited to, ownership of all copyrights, trademarks, patents, derivative
works, modifications, customer lists and information, algorithms, taxonomies,
trade secrets and other intellectual property rights therein).

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement (the “Term”) will begin on the Effective
Date and will end ***. The Agreement will then automatically renew for
successive *** periods, unless either party gives written notice to the other
party of its intention not to renew at least 60 days prior to the end of the
then-current term or renewal term.

8.2 Termination. Either party may terminate this Agreement if the other party
(i) materially breaches its obligations hereunder and such breach remains
uncured for thirty (30) days following delivery of written notice to the
breaching party of the breach, or (ii) is subject to voluntary or involuntary
bankruptcy proceedings, insolvency, liquidation or otherwise substantially
discontinues its business operations.

8.3 Effect of Termination. Termination of this Agreement by either party will
not act as a waiver of any breach of this Agreement and will not act as a
release of either party hereto from any accrued liability (including payments as
set forth in the following section) or liability for breach of such party’s
obligations under this Agreement. Within thirty (30) days following the
expiration or termination of this Agreement, each party will pay to the other
party all sums, if any, due and owing as of the date of expiration or
termination, net of any amounts due from the other party as of such date. Upon
the expiration or termination of this Agreement for whatever reason, each party
shall immediately cease to use the other party’s trademarks, proprietary
information, Search Results, intellectual property (including derivative works
or modifications thereof) and Confidential Information in any manner whatsoever,
and shall destroy or return (at the option of the other party), any such
property, or materials representing the same to the other party, and provide the
other party with an officer’s certificate attesting to such return/destruction.
For the avoidance of doubt, upon termination or expiration of this Agreement,
the license granted hereunder shall terminate and Partner and its agents shall
immediately cease all use of the Search Results.

8.4 Survival. The provisions of sections 1 and 6-12 (inclusive) will survive any
termination or expiration of this Agreement for a period of three years.

9. CONFIDENTIALITY.

9.1 “Confidential Information” means information about the disclosing party’s
(or its suppliers’) business, products, technologies, strategies, customers,
financial information, operations or activities that is proprietary and
confidential, including without limitation all business, financial, technical
and other information disclosed by the disclosing party. Confidential
Information will not include information that the receiving party can establish
(i) is in or enters the public domain without breach of this Agreement, (ii) the
receiving party lawfully receives from a third party without restriction on
disclosure and without breach of a nondisclosure obligation or (iii) the
receiving party knew prior to receiving such information from the disclosing
party.

Confidential

*** Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

Page 4



--------------------------------------------------------------------------------

9.2 Use of Confidential Information. Each party agrees (i) that it will not use
or disclose to any third party or use any Confidential Information disclosed to
it by the other except as expressly permitted in this Agreement or as required
by a court of law or otherwise compelled to be disclosed pursuant to the legal
process or existing laws or regulations, and (ii) that it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar importance.

10. WARRANTY AND INDEMNITY.

10.1 LookSmart Warranty. LookSmart warrants that it owns, or has obtained the
right to distribute and make available as specified in this Agreement, the
Search Results provided to Partner in connection with this Agreement. Except as
specifically provided herein, LookSmart does not guarantee or make any
representations or warranties whatsoever (i) with respect to the completeness of
any listings or links or information accessed through such links or (ii) with
respect to the content of the web sites accessed through the listings or links
provided hereunder. LOOKSMART DOES NOT WARRANT, REPRESENT OR GUARANTEE THAT THE
USE OF ITS LISTINGS OR LINKS, OR ANY OTHER SERVICES PROVIDED IN CONNECTION WITH
OR IN ADDITION TO THE FOREGOING WILL BE UNINTERRUPTED, UNDISRUPTED OR
ERROR-FREE.

10.2 Indemnification. Each party will indemnify, defend and hold harmless
Partner, its officers, directors and employees from any and all third party
claims, liability, damages and/or costs (including, but not limited to,
attorneys fees) arising from the other party’s breach of any warranty,
representation or covenant in this Agreement. Each party’s obligation to
indemnify is conditioned upon the other party providing prompt notification of
any and all such claims, unless the failure to notify does not materially and
adversely affect the defense. The indemnified party will reasonably cooperate
with the indemnifying party in the defense and/or settlement thereof; provided
that if any settlement requires an affirmative obligation of, results in any
ongoing liability to or prejudices or detrimentally impacts the indemnified
party in a material manner, then such settlement shall require the indemnified
party’s written consent (not to be unreasonably withheld or delayed) and the
indemnified party may have its own counsel in attendance at all proceedings and
substantive negotiations relating to such claim at the indemnified party’s sole
cost and expense.

10.3 Disclaimer. EXCEPT AS SPECIFIED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
WARRANTY IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ANY AND ALL IMPLIED WARRANTIES, INCLUDING ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE REGARDING
SUCH SUBJECT MATTER.

11. LIMITATION OF LIABILITY.

11.1 Exclusion of Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, WHETHER BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, WHETHER OR NOT THAT PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

Confidential

 

Page 5



--------------------------------------------------------------------------------

11.2 Total Liability. OTHER THAN AS A RESULT OF BREACH OF SECTION 2 OR PURSUANT
TO THE INDEMNIFICATION PROVISIONS HEREOF, IN NO EVENT WILL EITHER PARTY BE
LIABLE TO THE OTHER FOR AN AMOUNT IN EXCESS OF THE TOTAL AMOUNT PAID TO PARTNER
HEREUNDER.

12. GENERAL.

12.1 Assignment. Neither party may assign this Agreement, in whole or in part,
without the other party’s written consent (which will not be unreasonably
withheld), except that no such consent will be required in connection with a
merger, reorganization or sale of all, or substantially all, of such party’s
assets to a third party.

12.2 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, notwithstanding the actual
state or country of residence or incorporation of the parties. The parties
consent to the exclusive jurisdiction of the state or federal courts in the
Northern District of California for all actions arising out of or related to
this Agreement.

12.3 Notices. Any notice or other communication to be given hereunder will be in
writing and will be (as elected by the Party giving such notice): (i) personally
delivered; (ii) transmitted by postage prepaid registered or certified mail,
return receipt requested; (iii) deposited prepaid with a nationally recognized
overnight courier service; or (iv) sent by facsimile. Unless otherwise provided
herein, all notices will be deemed to have been duly given on: (a) the date of
receipt (or if delivery is refused, the date of such refusal) if delivered
personally or by courier; (b) three (3) Business Days after the date of posting
if transmitted by mail; or (c) if transmitted by facsimile, the date a
confirmation of transmission is received. Either Party may change its address
for purposes hereof on not less than three (3) Business Days prior notice to the
other Party. Notices hereunder will be directed to, unless otherwise instructed
by the receiving Party:

If to Partner:

Searchfeed.com

Attn: Bill Loss

245 US Highway 22 West

Suite 306

Bridgewater, NJ 08807

Phone: 908.722.9951 ext. 203

Fax: 908.722.9953

If to LookSmart:

625 Second Street

San Francisco, California 94107

Attn: Senior VP, Business Development

Fax: 415-348-7030

with a copy to:

625 Second Street

San Francisco, California 94107

Attn: Legal Department

Fax: 415-348-7034

Confidential

 

Page 6



--------------------------------------------------------------------------------

12.4 No Agency. The parties are independent contractors and will have no power
or authority to assume or create any obligation or responsibility on behalf of
each other. This Agreement will not be construed to create or imply any
partnership, agency or joint venture.

12.5 Force Majeure. Any delay in or failure of performance by either party under
this Agreement will not be considered a breach of this Agreement and will be
excused to the extent caused by any occurrence beyond the reasonable control of
such party including, but not limited to, acts of God, power outages and
governmental restrictions.

12.6 Severability. In the event that any of the provisions of this Agreement are
held by to be unenforceable by a court or arbitrator, the remaining portions of
the Agreement will remain in full force and effect.

12.7 Entire Agreement. This Agreement is the complete and exclusive agreement
between the parties with respect to the subject matter hereof, superseding and
terminating any prior agreements and communications (both written and oral)
regarding such subject matter. This Agreement may only be modified, or any
rights under it waived, by a written document executed by both parties.

12.8 Independent Contractors. The parties are independent contractors and not
co-venturers. Neither party shall be deemed to be an employee, agent, or legal
representative of the other party hereto for any purpose and neither party
hereto shall have any right, power or authority to create any obligation or
responsibility on behalf of the other party hereto nor shall this be deemed an
exclusive or fiduciary relationship.

12.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original or faxed copy and all of which together shall
constitute one instrument.

 

LookSmart, Ltd.

  SearchFeed.com By:  

/s/ Anthony Mamone

  By:  

/s/ W. K. Loss

Name:   Anthony Mamone   Name:   William Loss Title:   VP, Sales & Marketing  
Title:   President

Confidential

 

Page 7



--------------------------------------------------------------------------------

EXHIBIT A

IMPLEMENTATION

 

1. Display of Search Results. In connection with each search by a user on the
Partner Network, Partner will query LookSmart’s servers via a live data feed. If
any Search Results are returned by LookSmart’s servers in response to such
query, such Search Results will be displayed on search results pages on the
Partner Network. All Search Results must be displayed in the order received from
LookSmart’s servers and prominently on such Search Results pages. Partner will
not display any CPC or price-related data that would allow users to determine
the price paid by advertisers in connection with paid listings. Partner will
cooperate with LookSmart to allow LookSmart to track clicks on Paid Listings
displayed on the Partner Networks, including the use of redirects, tracking URLs
or other methods as reasonably requested by LookSmart. Other than as set forth
herein, Partner shall be solely and exclusively responsible for the design,
development, operation and maintenance of the Partner Network and for all
advertising, sponsorship or other use of the media contained therein.

 

2. Partner Display Ordering. Partner represents that it displays and will
continue to display Search Results on the Partner Network based on the Cost Per
Click assigned to the listings in the Search Results (CPC Sorted). In the event
that Partner decides to change the method by which it determines the order of
its Search Results, Partner will provide to LookSmart thirty (30) days written
notice of such change. Partner will make reasonable effort to work with
LookSmart to display LookSmart’s Sponsored Search Results in the new display
order at positions comparable to the CPC sorted implementation.

 

3. Position in Search Results. In implementations where Partner determines the
display and presentation of Search Results on the CPC paid to Partner, Partner
agrees to display LookSmart’s Sponsored Search Results within Partner’s search
results in the position based on the agreed upon CPC. Based on the agreed upon
CPC, Partner shall display LookSmart’s Sponsored Search Results above (i) any
other listing with the same CPC and (ii) the listing with the next lowest CPC
available for display in Partner’s search results. Partner will in no way
manipulate Partner’s search results or any other listing CPCs to display
LookSmart’s Sponsored Search in a position below listings with CPCs lower than
those agreed upon and thus assigned to LookSmart’s Sponsored Search. In the
event duplicate listings are returned as a result of a direct advertiser of
Partner, Sponsored Search Results provided by Looksmart shall not be displayed.

 

4. Top Bid Pricing. In implementations where Partner determines the display and
presentation of Search Results on the CPC paid to Partner, Partner agrees to
provide LookSmart with access to its standard account interface from which
LookSmart can determine bid prices (CPC paid to partner) of the top 5 listings
for individual and specific keywords. At Partner’s discretion, Partner may make
available an API or other data interface that provides such data.

 

5. Query Source Identification. Partner must provide LookSmart with the IP, User
Agent and HTTP referrer for every query for which Partner requests a LookSmart
Search Result.

 

6. Traffic Volume and Increases. Partner will provide LookSmart with 3 days
written notice before launching with new affiliates or traffic sources that
will, in Partner’s reasonable opinion, increase the number of Searches by the
lesser of 50% over then-current levels or 500,000 queries per day. LookSmart
will have no obligation to pay for Referrals for which a timely notice is not
provided under this section.

 

7. Blocking Distribution. LookSmart may request that Partner block distribution
of Search Results to a specified list of sources (sites and/or IP addresses)
deemed questionable by LookSmart. LookSmart may update the list from time to
time, in its sole discretion. All sources contained within the list must be
blocked from distribution by Partner as soon as practicable after, but in any
event within 5 business days from, receipt of notice from LookSmart. LookSmart
shall have no obligation to pay Partner for Clicks delivered to Paid Listings
from these sources, five business days beyond notice.

Confidential

 

Page 8



--------------------------------------------------------------------------------

EXHIBIT B

Service Level Agreement — LookSmart Data Feed (VAL)

Below is the level of service to be supplied by LookSmart in connection with
LookSmart’s provision of Search Results (the “Service”). The Service to be
provided to Partner shall consist of a real-time data feed of Search Results as
defined in the Agreement.

Partner Implementation Guide. Following the execution of this Agreement,
LookSmart will provide Partner with a partner implementation guide to assist in
the process of implementing the technical aspects of the Service. The parties
will use commercially reasonable efforts to abide by the procedures and steps
set forth in the guide.

Service Integration Technical Assistance. During the Term, LookSmart agrees to
provide a designated technical account manager during normal business hours (8am
– 5pm Pacific Time) to Partner to assist in the effective integration of the
Service onto the Partner’s site. In no event will such support exceed ten
(10) hours per month, and all such support will be provided during business
hours. The parties agree that the Service is provided in a standard format and
is well documented. LookSmart will not provide technical assistance relating to
on-site server configuration or programming.

Service Response Time. The load time for a non-page-load query (i.e. where the
data returned does not include the formatted page), as measured round-trip from
the time Partner servers send a search request to LookSmart to the time of
Partner’s servers’ receipt of a completed set of search result(s) will be less
than 375 milliseconds at least 98% of the time, as measured daily, weekly, and
monthly, from domestic locations.

Service Uptime. The Service will be available 24 hours/day, 7 days/week.
Scheduled downtime will be communicated to partners with 5 business days notice.
Service is guaranteed to be up 99.5% of the time as measured weekly and 99.8% of
the time as measured monthly, excluding scheduled downtime. Should LookSmart
determine that a reconfiguration of the Service is required, such as major
software version changes, changes in hosting facilities or other network
reconfiguration; LookSmart will provide Partner with 30-day notice of such
change, and will work in good faith to minimize any Service outages.

Quality Criteria. LookSmart will use commercially reasonable efforts to ensure
that the Service shall not contain more than 3% Inactive Links out of any random
sample of 10,000+ queries. “Inactive Links” shall be defined as any link provide
by the Service which, when clicked, does not result in the user receiving a web
page within 60 seconds at least 3 out of 5 times in any 1 week period.

TECHNICAL SUPPORT

To ensure that problems with the Service are identified, addressed and resolved
in a timely manner, the following framework shall be followed for reporting
problems, communicating progress on troubleshooting activities, resolving
problems, and, if necessary, escalating the level of attention placed on such
problems. This framework proposes a three-category approach to technical support
for dealing with problems. The first type deals with general technical support
such as consultation regarding technical specification interpretation and
understanding the process, the second with changes in the Service, and the third
addresses problem reporting and resolution associated with the Service.

Type 1: General Technical Support

This category of service provides consultation regarding the proper
interpretation of format specifications and data, as well as support on how the
Service works, the quality or content of Service results for specific queries or
how Partners might integrate the Service into their Web site(s). It does not
address any desired changes in the basic service parameters. Within 3 business
days of the Execution Date of this Agreement, Partner will be provided with the
names of both a business development account manager and a technical account
manager who will provide this type of service during normal business hours, up
to 10 hours per month, for the first three months. Partner should expect a
response to Type 1 issues within 2 business days, after which they should be
escalated as detailed below.

Type 2: Changes

Requests for changes in the Service should be directed to the business
development account manager who will be assigned to Partner within 3 days of the
Execution Date of this Agreement. Partner should expect a response to Type 2
issues within 2 business days, after which they should be escalated as detailed
below.

Confidential

 

Page 9



--------------------------------------------------------------------------------

Type 3: Problem Reporting and Resolution

Problems reaching LookSmart servers (e.g., major networking issues, Service
outage, etc.) should be addressed with the LookSmart Technical Operations team
as detailed below. ALL OTHER requests (e.g. product issues) should be treated as
Type 1 or Type 2 issues.

 

  1. Contact the System Technical Support team by:

 

•      Email:

   techsupport@looksmart.net

•      Email Page:

   techsupport-pager@looksmart.net

•      Please remember to include an area code with the callback telephone
number

If after 15 minutes, a callback is not received…

 

  2. Contact the Director of Production Operations by use of the following
contact information:

 

•      Dean Cookson

  

•      Work/Day:

   415-348-7615

•      Email:

   dcookson@looksmart.net

•      Email Page:

   dcookson-pager@looksmart.net

If after 15 minutes, a callback was not received…

 

  3. Contact the Vice President of Technical Operations by use of the following
contact information:

 

•      Michael Grubb

  

•      Work/Day:

   415-348-7633

•      Email:

   mg@looksmart.net

•      Email Page:

   mg-pager@looksmart.net

Escalation Procedures

If Partner does not receive timely responses (according to the timetables
outlined above) issues should be escalated to any of the following individuals:

 

Person to Contact

 

Title

 

Role

 

Phone

 

Email

David Hoare

  Technical Account Manager  

Business

Development

 

415 348 7611 (o)

 

dhoare@looksmart.net

David Kopp

 

VP

 

Product

Management

 

415-348-7688 (o)

 

dkopp@looksmart.net

Partner Points of Contact

Communication of issues from LookSmart to Partner should be directed to the
following individuals:

 

Person to Contact

  

Title

   Role    Phone    Email

Daniil Fishteyn

  

CTO

   Technical issues    908.722-9951 (o)    Daniil.Fishteyn@Searchfeed.com

Rachel Lyubovitzky

  

Biz Dev

   Partner relations    908.722.9951 (o)    Rachel.Lyubovitzky@Searchfeed.com

Confidential

 

Page 10



--------------------------------------------------------------------------------

AMENDMENT TO THE LICENSE AGREEMENT

BETWEEN LOOKSMART, LTD. AND SEARCHFEED.COM

This Amendment (the “Amendment”) to the License Agreement dated as of
November 7, 2003 (the “Agreement”) is entered into and effective as of March 29,
2004 (the “Effective Date”) by and between and LookSmart, Ltd., a Delaware
corporation, with offices at 625 Second Street, San Francisco, CA (“LookSmart”)
and SearchFeed.com, a New Jersey corporation, with offices at 245 US Highway 22
West, Suite 306, Bridgewater, NJ 08807 (“Partner”).

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree that during the term of this Amendment, the Agreement will be
amended as follows:

 

1. Section 3.1. Section 3.1 is hereby deleted and replaced with the following:

3.1 Cost Per Click (CPC). Subject to the terms and conditions hereof, LookSmart
will pay Partner for each valid Click generated by Partner an amount equal to
the net bid price for the relevant search term at the time of query, as
determined by LookSmart’s Dynamic Pricing feed. In no event will the price per
valid Click be less than ***. Partner agrees to query the Dynamic Pricing feed
only for the specific terms determined by LookSmart in its sole discretion.

2. Term and Termination. The term of this Amendment shall be *** days from the
Effective Date. Either party may terminate this Amendment upon twenty-four
(24) hours written notice for any or no reason. Upon any termination of this
Amendment, the Agreement will continue in effect without the changes set forth
herein.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above. In the event of any conflict between the terms hereof and the terms
of the Agreement, the terms hereof shall govern. This Amendment may be executed
in counterparts, each of which may be an original or fax copy, and all of which
together shall form one instrument.

 

LOOKSMART, LTD.     SEARCHFEED.COM By:   /s/ Boris Shimanovsky     By:   /s/
William K. Loss Name:   Boris Shimanovsky     Name:   William K. Loss Title:  
V.P. of Partner Dev.     Title:   Pres.

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

1



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO THE LICENSE AGREEMENT

BETWEEN LOOKSMART, LTD. AND SEARCHFEED.COM

This Amendment No. 2 (the “Amendment”) to the License Agreement dated as of
November 7, 2003 (the “Agreement”) is entered into and effective as of March 21,
2005 (the “Effective Date”) by and between and LookSmart, Ltd., a Delaware
corporation, with offices at 625 Second Street, San Francisco, CA (“LookSmart”)
and SearchFeed.com, a New Jersey corporation, with offices at 245 US Highway 22
West, Suite 306, Bridgewater, NJ 08807 (“Partner”).

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree that during the Term, the Agreement will be amended as follows:

 

  1. Section 3.1. Effective for all purposes as of February 1, 2005, Section 3.1
is hereby deleted and replaced with the following:

3.1 Cost Per Click (CPC). Subject to the terms and conditions hereof, for any
given calendar month, LookSmart will pay Partner a *** for all valid Clicks
generated by Partner, as recorded by LookSmart’s proprietary click tracking
system. For each Click, the share of revenue paid to Partner will be equal to
***, less a month-end adjustment for credit card fraud, advertising complaints
or similar items, provided LookSmart will use reasonable efforts to provide
Searchfeed with notice of such advertising complaints or similar items as
promptly as practicable after the end of the applicable calendar month (such
notice will not contain any individually identifiable information for
advertisers, but will include generic and/or aggregated information as to the
calendar month in question). LookSmart will determine the CPC bid and include it
in the live feed sent in response to such query. LookSmart will have sole
discretion to decide the CPC bid for each search term, and such CPC bid may
change frequently. Partner may use the CPC bid included in the live feed for its
internal purposes, but the parties agree that there shall be no disclosure or
other indication on Partner’s or Partner’s Network web pages that identifies any
advertisement containing any publicly displayed CPC bid as originating from or
associated with LookSmart.

 

  2. Section 8.1. As of the Effective Date, Section 8.1 shall be deleted and
replaced with the following:

The Term of this Agreement shall end on ***. The Term of the Agreement will then
automatically renew for successive *** periods, unless either party gives
written notice to the other party of its intention not to renew at least 60 days
prior to the end of the then-current term or renewal Term.

 

  3. Exhibit A. Exhibit A to the Agreement will be amended by deleting it in its
entirety and replacing it with the Exhibit A attached hereto.

 

  4. Miscellaneous. This Amendment sets forth the entire understanding and
agreement of the parties, and supersedes any and all prior contemporaneous oral
or written agreements or understandings between the parties as to the subject
matter of this Amendment.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above. In the event of any conflict between the terms hereof and the terms
of the Agreement, the terms hereof shall govern. This Amendment may be executed
in counterparts, each of which may be an original or fax copy, and all of which
together shall form one instrument.

Material in the exhibit marked with a “***” has been omitted pursuant to a
request for confidential treatment filed with the Securities and Exchange
Commission. Omitted portions have been filed separately with the Securities and
Exchange Commission.

 

1



--------------------------------------------------------------------------------

LOOKSMART, LTD.

  SEARCHFEED.COM By:  

/s/ Bryan Everett

  By:  

/s/ Rachel Lyubovitzky

Name:   Bryan Everett   Name:   Rachel Lyubovitzky Title:   SVP, PLBU   Title:  
Director of Operations

 

2



--------------------------------------------------------------------------------

EXHIBIT A

IMPLEMENTATION

 

1. Display of Search Results. In connection with any given search by a user on
the Partner Network, Partner may query LookSmart’s servers via a live data feed,
and if any Search Results are returned by LookSmart’s servers in response to
such query, such Search Results may be displayed on search results pages on the
Partner Network. All Search Results must be displayed in the order received from
LookSmart’s servers on a Cost Per Click basis on such Search Results pages,
provided that additional search results received from third parties may be
displayed above, below or in between LookSmart’s Search Results. Partner will
not display any CPC or price-related data that would allow users to determine
the price paid by advertisers in connection with paid listings. Partner will
cooperate with LookSmart to allow LookSmart to track clicks on Paid Listings
displayed on the Partner Networks, including the use of redirects, tracking URLs
or such other methods as may mutually agreed upon by the parties, when requested
by LookSmart. Other than as set forth herein, Partner shall be solely and
exclusively responsible for the design, development, operation and maintenance
of the Partner Network and for all advertising, sponsorship or other use of the
media contained therein.

 

2. Partner Display Ordering. Partner represents that it displays and will
continue to display Search Results on the Partner Network based on the Cost Per
Click assigned to the listings in the Search Results (CPC Sorted). In the event
that Partner decides to change the method by which it determines the order of
its Search Results, Partner will provide to LookSmart thirty (30) days written
notice of such change. Partner will make reasonable effort to work with
LookSmart to display LookSmart’s Sponsored Search Results in the new display
order at positions comparable to the CPC sorted implementation.

 

3. Position in Search Results. In implementations where Partner determines the
display and presentation of Search Results on the CPC paid to Partner, Partner
agrees to display LookSmart’s Sponsored Search Results within Partner’s search
results in the position based on the agreed upon CPC. Based on the agreed upon
CPC, Partner shall display LookSmart’s Sponsored Search Results above the
listing with the next lowest CPC available for display in Partner’s search
results. Partner will in no way manipulate Partner’s search results or any other
listing CPCs to display LookSmart’s Sponsored Search in a position below
listings with CPCs lower than those agreed upon and thus assigned to LookSmart’s
Sponsored Search. In the event duplicate listings are returned as a result of a
direct advertiser of Partner, Sponsored Search Results provided by LookSmart
shall not be displayed.

 

4. Top Bid Pricing. In implementations where Partner determines the display and
presentation of Search Results on the CPC paid to Partner, Partner agrees to
provide LookSmart with access to its standard account interface from which
LookSmart can determine bid prices (CPC paid to partner) of the top 5 listings
for individual and specific keywords. At Partner’s discretion, Partner may make
available an API or other data interface that provides such data.

 

5. Query Source Identification. Partner must provide LookSmart with the IP, User
Agent and HTTP referrer for every query for which Partner requests a LookSmart
Search Result.

 

6. Traffic Volume and Increases. Partner will provide LookSmart with 3 days
written notice before launching with new affiliates or traffic sources that
will, in Partner’s reasonable opinion, increase the number of Searches by the
lesser of 50% over then-current levels or 500,000 queries per day. LookSmart
will have no obligation to pay for Referrals for which a timely notice is not
provided under this section.

 

7. Blocking Distribution. LookSmart may request that Partner block distribution
of Search Results to a specified list of sources (sites and/or IP addresses)
deemed questionable by LookSmart. LookSmart

Confidential

 

Page 1



--------------------------------------------------------------------------------

may update the list from time to time, in its sole discretion. All sources
contained within the list must be blocked from distribution by Partner as soon
as practicable after, but in any event within 5 business days from, receipt of
notice from LookSmart. LookSmart shall have no obligation to pay Partner for
Clicks delivered to Paid Listings from these sources, five business days beyond
notice.

 

8. Non-solicitation. Neither party shall utilize any proprietary information
gained through the performance of its obligations hereunder to solicit any
advertiser, affiliate or distribution partner of the other party.
Notwithstanding the foregoing, either party may engage in independent business
development or customer acquisition efforts not using proprietary information
gained under this Agreement, including without limitation, (1) answering queries
regarding business relationships initiated by third party customers, affiliates
or distribution partners, and (2) using publicly available information to
initiate business relationships with third party customers, affiliates or
distributions partners.

Confidential

 

Page 2